Me. Chief Justice Del Tono:
Clemente López was charged with the crime of false representation and deceit. He was tried and convicted by a jury and sentenced to two years in the penitentiary at hard labor. A motion for a new trial made after verdict and before judgment was overruled.
Thereupon he took this appeal and filed a brief signed by himself, assigning as errors the refusal to continue the trial in the absence of his attorney, failure to give him an opportunity to produce his witnesses, variance between the indictment and the evidence, and improperly allowing the district attorney to amend the indictment. It may be said that he assigned as errors the reasons on which he based his' motion for a new trial.
• ■ The transcript brought up on appeal contains no bill of exceptions or statement of the case. The matters to which the assignment of errors refers appear only from the motion for a new trial and from the order of the court overruling the same.
Hence, there is no basis for passing upon the questions raised.

Affirmed.